DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission dated 26 January 2022 has been received and made of record.  Claims 2, 5, 13, 15, 18, 21, and 22 have been amended.  Applicant's amendments to the claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 26 October 2021.

Terminal Disclaimer
The terminal disclaimers filed on 4 May 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10873780 and Patent No. 9444856 have been reviewed and are accepted.  The terminal disclaimers have been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bryan Candelario on 26 April 2022 and in subsequent communications.

The application has been amended as follows: 

Claim 11 – (Canceled)

Claim 12 – (Canceled)

Claim 13 – (Currently Amended)
The method as recited in claim [[12]] 2, further comprising:
	after determining that a user has remained on the new streaming channel for the select time period, ascertaining that the user is in a "viewing" mode; 
	sending a request for streaming media content encoded at higher bit rates; and
	continuing to monitor at least one of the bandwidth condition of the network connection, video buffer conditions and decoder processing conditions, to determine one or more additional adjacent channels relative to the new streaming channel.

	Claim 14 – (Canceled)

	Claim 19 – (Canceled) 

	Claim 20 – (Canceled)

	Claim 21 – (Currently Amended)
	The client device as recited in claim [[20]] 15, the memory further storing program instructions which, when executed by the one or more processors, cause the client device to:
	after determining that a user has remained on the new streaming channel for the select time period, ascertain that the user is in a "viewing" mode; 
	send a request for streaming media content encoded at higher bit rates; and
	continue to monitor at least one of the bandwidth condition of the network connection, video buffer conditions and decoder processing conditions, to determine one or more additional adjacent channels relative to the new streaming channel.

Allowable Subject Matter
Claims 2-10, 13, 15-18, 21, and 22 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose, suggest, or teach claims 2, 15, and 22 in particular, if the current streaming channel is changed to a new streaming channel belonging to the one or more adjacent channels, using the pre-fetched initialization information to fetch encoded media content pertaining to the new streaming channel, the encode media content comprising segments each having a first duration and after determining that a user has remained on the new streaming channel for a select time period, requesting segments, of the encoded media content, each having a second duration longer than the first duration in combination with other elements recited in the claims.
The Applicant’s arguments (Pages 13-16) filed 26 January 2022 related to the above identified allowable subject not being shown by the cited prior references are persuasive.
Therefore, the features listed in combination with the other claimed features are patentable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE H JAHNIGE whose telephone number is (571)272-8450. The examiner can normally be reached 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on (571) 272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE H JAHNIGE/Primary Examiner, Art Unit 2451